In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                      No. 15-1398V
                                   Filed: May 16, 2017

* * * * * * * * * * * * *                    *       Special Master Sanders
SUSAN MURPHY,                                *
                                              *      Attorneys’ Fees and Costs; Unopposed;
               Petitioner,                    *      Reasonable Amount Requested.
                                              *
v.                                            *
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Pamela L. Cameron, Moore O’Brien & Foti, Middlebury, CT, for Petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for Respondent.

               DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On November 19, 2015, Susan Murphy (“Petitioner”) filed a petition for compensation
under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).2
Petitioner alleged that an influenza (“flu”) vaccine administered on January 9, 2013 caused her to
suffer from chronic inflammatory demyelinating polyneuropathy (“CIDP”). Petition at
Preamble, filed Nov. 19, 2015. On May 9, 2017, the undersigned issued a decision awarding
compensation to Petitioner pursuant to the parties’ joint stipulation. Decision, ECF No. 40.



1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.

2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42
U.S.C. § 300aa of the Act.
         On May 12, 2017, Petitioner filed an Unopposed Motion for Attorneys’ Fees and Costs.
Mot. Att’ys’ Fees, ECF No. 44. Petitioner requested attorneys’ fees and costs in the amount of
$27,500.00. Id. at 2. Respondent indicated that he “does not object to the overall amount sought,”
but also “notes that the lack of objection should not be construed as an admission, concession, or
waiver as to any of the matters raised by [P]etitioner’s request for attorneys’ fees and costs,
including but not limited to the hourly rates requested, the number of hours requested, and other
litigation-related costs.” Id.

        The undersigned has reviewed Petitioner’s counsel’s detailed records of time and expenses
incurred in this case, and they are reasonable.3 In accordance with the Vaccine Act, 42 U.S.C. §
300aa-15(e) (2012), the undersigned finds that Petitioner is entitled to attorneys’ fees and costs.
Accordingly, the undersigned hereby awards the amount of $27,500.00,4 in the form of a
check made payable jointly to Petitioner and Petitioner’s counsel, Moore, O’Brien, & Foti.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court
shall enter judgment in accordance herewith.5

       IT IS SO ORDERED.

                                                     /s/Herbrina D. Sanders
                                                     Herbrina D. Sanders
                                                     Special Master




3
 Petitioner’s application for fees and costs, although unopposed, relies upon a proposed hourly
rate for Petitioner’s counsel, Pamela Cameron, who practices in Middlebury, Connecticut.
Respondent does not maintain an objection to the amount of fees and costs sought by Petitioner,
and I find that the total sum requested is reasonable under the circumstances. Therefore, I do not
reach the question of whether Ms. Cameron’s hourly rate is reasonable. This decision does not
constitute such a determination.

4
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).
                                                2